[Cite as Drozin v. Ohio Dept. of Transp., Dist. 3, 2011-Ohio-7059.]



                                       Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us




CAITLIN DROZIN

        Plaintiff

        v.

OHIO DEPT. OF TRANSPORTATION, DISTRICT 3

        Defendant

        Case No. 2011-09438-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

        {¶1}     Plaintiff, Caitlin Drozin, filed this action against defendant, Department of
Transportation (ODOT), contending her 1999 Dodge Avenger was damaged as a
proximate result of negligence on the part of ODOT personnel in maintaining a
hazardous condition on State Route 585 northbound. In her complaint, plaintiff stated
that she hit a pothole and the impact caused substantial damage such that the car was
immediately disabled. Plaintiff recalled the particular damage incident occurred on April
15, 2011, at approximately 5:20 p.m. Plaintiff requested damages in the amount of
$332.00, which includes reimbursement of her insurance deductible, a tank of gas, and
the filing fee. The $25.00 filing fee was paid.
        {¶2}     Plaintiff submitted several photographs she took on April 18, 2011,
depicting the pothole she hit. The pothole appears to be approximately two feet by two
feet square and shows evidence of prior patching efforts. The defect is located near the
white edgeline and extends slightly onto the berm.
        {¶3}     Defendant denied liability based on the contention that no ODOT
personnel had any knowledge of the particular damage-causing pothole prior to
plaintiff’s April 15, 2011 described occurrence. Defendant located the pothole “between
mileposts 13.90 and 15.87 on SR 585 in Wayne County.” Defendant explained ODOT
did not receive any reports of the pothole or have knowledge of the pothole prior to
plaintiff’s incident. Defendant argued plaintiff did not provide any evidence to establish
the length of time the particular pothole was present on the roadway prior to April 15,
2011. Defendant suggested, “it is more likely than not that the pothole existed in that
location for only a relatively short amount of time before plaintiff’s incident.”
       {¶4}   Furthermore, defendant contended plaintiff did not offer any evidence to
prove the roadway was negligently maintained. Defendant related the ODOT “Wayne
County Manager conducts roadway inspections on all state roadways within the county
on a routine basis, at least one to two times a month.” Apparently, no potholes were
discovered in the vicinity of plaintiff’s incident on SR 585 the last time that section of
roadway was inspected prior to April 15, 2011. Defendant’s maintenance records show
potholes were patched in the vicinity of plaintiff’s incident on March 12, 2011.
       {¶5}   Plaintiff filed a response contending that the roadway was not in good
condition and that there were several areas of deteriorated pavement along SR 585. In
addition, plaintiff included a witness statement attesting to the poor condition of the
roadway in April 2011.
       {¶6}   For plaintiff to prevail on a claim of negligence, she must prove, by a
preponderance of the evidence, that defendant owed her a duty, that it breached that
duty, and that the breach proximately caused her injuries.           Armstrong v. Best Buy
Company, Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573,¶8 citing Menifee v. Ohio Welding
Products, Inc. (1984), 15 Ohio St. 3d 75, 77, 15 OBR 179, 472 N.E. 2d 707. However,
“[i]t is the duty of a party on whom the burden of proof rests to produce evidence which
furnishes a reasonable basis for sustaining his claim. If the evidence so produced
furnishes only a basis for a choice among different possibilities as to any issue in the
case, he fails to sustain such burden.” Paragraph three of the syllabus in Steven v.
Indus. Comm. (1945), 145 Ohio St. 198, 30 O.O. 415, 61 N.E. 2d 198, approved and
followed.
       {¶7}   Defendant has the duty to maintain its highways in a reasonably safe
condition for the motoring public. Knickel v. Ohio Department of Transportation (1976),
49 Ohio App. 2d 335, 3 O.O. 3d 413, 361 N.E. 2d 486. However, defendant is not an
insurer of the safety of its highways. See Kniskern v. Township of Somerford (1996),
112 Ohio App. 3d 189, 678 N.E. 2d 273; Rhodus v. Ohio Dept. of Transp. (1990), 67
Ohio App. 3d 723, 588 N.E. 2d 864.
       {¶8}    In order to prove a breach of the duty to maintain the highways, plaintiff
must prove, by a preponderance of the evidence, that defendant had actual or
constructive notice of the precise condition or defect alleged to have caused the
accident.     McClellan v. ODOT (1986), 34 Ohio App. 3d 247, 517 N.E. 2d 1388.
Defendant is only liable for roadway conditions of which it has notice but fails to
reasonably correct. Bussard v. Dept. of Transp. (1986), 31 Ohio Misc. 2d 1, 31 OBR
64, 507 N.E. 2d 1179. There is no evidence defendant had actual notice of the pothole
on SR 585 prior to the afternoon of April 15, 2011.
       {¶9}    Therefore, to find liability plaintiff must prove ODOT had constructive
notice of the defect.    The trier of fact is precluded from making an inference of
defendant’s constructive notice, unless evidence is presented in respect to the time the
defective condition developed. Spires v. Ohio Highway Department (1988), 61 Ohio
Misc. 2d 262, 577 N.E. 2d 458.
       {¶10} In order for there to be constructive notice, plaintiff must show sufficient
time has elapsed after the dangerous condition appears, so that under the
circumstances defendant should have acquired knowledge of its existence. Guiher v.
Dept. of Transportation (1978), 78-0126-AD. Size of the defect is insufficient to show
notice or duration of existence. O’Neil v. Department of Transportation (1988), 61 Ohio
Misc. 2d 287, 587 N.E. 2d 891. “A finding of constructive notice is a determination the
court must make on the facts of each case not simply by applying a pre-set time
standard for the discovery of certain road hazards.” Bussard, at 4. “Obviously, the
requisite length of time sufficient to constitute constructive notice varies with each
specific situation.” Danko v. Ohio Dept. of Transp. (Feb. 4, 1993), Franklin App. 92AP-
1183. Plaintiff failed to provide sufficient evidence to show defendant had constructive
notice of the pothole.
       {¶11} Generally, in order to recover in a suit involving damage proximately
caused by roadway conditions including potholes, plaintiff must prove that either: 1)
defendant had actual or constructive notice of the potholes and failed to respond in a
reasonable time or responded in a negligent manner, or 2) that defendant, in a general
sense, maintains its highways negligently.    Denis v. Department of Transportation
(1976), 75-0287-AD.    The fact defendant’s “Maintenance History” reflects pothole
repairs were made in the vicinity of plaintiff’s incident only once in the six weeks
preceding April 15, 2011, does not prove negligent maintenance of the roadway on the
part of ODOT.    See Maynard v. Ohio Dept. of Transp., Dist. 10, Ct. of Cl. No. 2004-
03730-AD, 2004-Ohio-3284; Marcis v. Ohio Dept. of Transp., Ct. of Cl. No. 2004-05830-
AD, 2004-Ohio-4830.
      {¶12} Plaintiff has not produced sufficient evidence to infer defendant, in a
general sense, maintains its highways negligently or that defendant’s acts caused the
defective condition. Herlihy v. Ohio Department of Transportation (1999), 99-07011-AD.
Plaintiff has failed to introduce sufficient evidence to prove defendant maintained a
known hazardous roadway condition.      Plaintiff has failed to prove that her property
damage was connected to any conduct under the control of defendant, defendant was
negligent in maintaining the roadway area, or that there was any negligence on the part
of defendant.   Taylor v. Transportation Dept. (1998), 97-10898-AD; Weininger v.
Department of Transportation (1999), 99-10909-AD; Witherell v. Ohio Dept. of
Transportation (2000), 2000-04758-AD.
                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




CAITLIN DROZIN

        Plaintiff

        v.

OHIO DEPT. OF TRANSPORTATION, DISTRICT 3

        Defendant

         Case No. 2011-09438-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Caitlin Drozin                                    Jerry Wray, Director
2607 Oak Park Blvd.                               Department of Transportation
Cuyahoga Falls, Ohio 44221                        1980 West Broad Street
                                                  Columbus, Ohio 43223
SJM/laa
10/20
Filed 11/2/11
Sent to S.C. reporter 3/30/12